DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JIMMY JEROME RAYE,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-686

                              [May 30, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case No. 472004CF000320A.

  Jimmy Jerome Raye, Century, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.